DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference “6c” and “14” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the end orifice“ in line 11 of claim 1; “the cap fastening mechanism” in lines 1-2 of claim 2. 
The term “this opening” in line 22 of claim 1 may not properly refers to intended limitation.
In claim 1, line 13 and claim 2, line 2 the term “its” may not properly refers to the intended limitation.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2017/0216141).
Regarding claim 1, Suzuki discloses a product dispenser (fig.1-5), comprising: a reservoir (2) for a product, having: a protrusion (4); and a piston engaging mechanism (4b), a cap having the followings: a pipette (8) having an upper end orifice and a lower end orifice (upper and lower openings of 8); a piston (18) configured to move so as to create a suction to draw the product through the lower end orifice of the pipette of the product dispenser (see fig.3-4); a housing (10) for the piston configured for the piston to slide between a high position and low position in the housing (see fig.3-4); a 
Regarding claim 2, Suzuki discloses the reservoir also has a neck having the cap fastening mechanism on its outer surface, and wherein the protrusion is protruded upward from the neck (see the neck of 2 in fig.5).
Regarding claim 3, Suzuki discloses the protrusion has the piston engaging mechanism (see 4b in fig.5).
Regarding claim 6, Suzuki discloses the reservoir also has a cap fastening mechanism, and the cap also has a corresponding fastening mechanism configured to engage with the cap fastening mechanism on the reservoir (see threads on 2a and 9).
Regarding claim 7, Suzuki discloses the cap fastening mechanism and the corresponding fastening mechanism are screw threads (see fig.5).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (US 20170216141) in view of Yeo (US 2009/0269229).
Suzuki is silent in disclosing the button has a valve to release air when the piston moves from a lower position to a higher position in the housing. However, Yeo teaches the button (13) has a valve to release air (via 15) when the piston (24) moves from a lower position to a higher position in the housing (22, see fig.2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the button of Suzuki as such to include an air release valve in order to operate the device efficiently.
Allowable Subject Matter
Claims 4-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Choi (US 2013/0074983). Regarding claim 1, Choi discloses a product dispenser (fig.12-15), comprising: a reservoir (100) for a product, having: a protrusion (part around upper portion of 502); and a piston engaging mechanism (upper portion of protrusion resting on the neck of the container), a cap (540) having the followings: a pipette (502) having an upper end orifice and a lower end orifice (see shape of 502); a piston (513) configured to move so as to create a suction to draw the product through the lower end orifice of the pipette of the product dispenser (see fig.13-14); a housing (503) for the piston configured for the piston to slide between a high position and low position in the housing (fig.3-4); a corresponding engaging mechanism configured to engage with the piston engaging mechanism of the reservoir (lower part of 503), a button (520) configured to dispense the product through the end orifice of the pipette, when the button is actuated ([0081-0082]); a chamber configured to change its volume depending on the movement of the piston and the movement of the button (see chamber under 513), wherein when the button is actuated, the volume of the chamber decreases by which the product is dispensed from the pipette ([0083]). In combination with other claimed limitations, Choi fails to disclose a corresponding engaging mechanism configured to engage with the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BOB ZADEH/Examiner, Art Unit 3754